internal_revenue_service number release date department of the treasury washington dc index number third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eoeg e03 plr-t-103493-15 date october legend foundation foundation o o dear w o b h w w w h u h this is in response to the letter dated date and additional submissions in which foundation 1’s counsel requested on behalf of foundation rulings under sec_501 sec_507 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code background based on the documents and representations submitted on behalf of foundation the relevant facts on which foundation 1's request for rulings is based are as follows ' the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-t-103493-15 foundation was recognized as an exempt_organization described in sec_501 of the code and classified as a private_foundation under sec_509 on date foundation was founded by a who is now deceased foundation 1's directors are b c and d b is a's niece and c is a’s nephew b and c disagree on how to carry out foundation 1’s exempt purposes consequently foundation 1’s directors propose to transfer one-half of foundation 1’s assets to foundation date and the irs recognized it in year as an organization described in sec_501 of the code and classified it as a private_foundation under sec_509 after the proposed transfer foundation 1’s directors will be c d and e and foundation 2’s directors will be b d and e b created foundation on under the proposed transfer foundation will transfer one-half of the fair_market_value of its total assets as of the date of the transfer which consist of cash and publicly held securities to foundation for no consideration the proposed transfer will not be made out of foundation 1’s current income foundation represents that it will exercise expenditure_responsibility over all assets transferred to foundation foundation also represents that it will not seek to terminate its private_foundation_status under sec_507 of the code and will continue to operate with the remaining one-half share of its assets foundation further represents that there have been neither any willfully repeated acts or failures to act nor a willful and flagrant act or failure to act giving rise to tax under chapter of the code finally foundation represents that any legal accounting and other expenditures incurred in connection with the proposed transfer will be reasonable necessary and consistent with ordinary business care rulings requested law and analysis requested ruling sec_1 the proposed transfer will be in furtherance of foundation 1’s sec_501 c purpose sec_501 of the code exempts from federal_income_tax organizations that are described in sec_501 sec_501 describes organizations that are organized and operated exclusively for charitable and other designated exempt purposes organizations described in sec_501 must operate exclusively for an exempt_purpose revrul_64_182 1964_1_cb_186 provides that a corporation organized exclusively for charitable purposes is entitled to exemption under sec_501 where it is shown to be carrying on through contributions and grants a charitable program commensurate in scope with its financial resources under the proposed transfer foundation will transfer an amount equal to percent of the fair_market_value of its assets to foundation foundation will continue to plr-t-103493-15 operate for exempt purposes following the proposed transfer of assets in a manner commensurate in scope with its remaining financial resources accordingly foundation 1’s proposed transfer of assets will be in furtherance of foundation 1’s sec_501 purpose requested ruling sec_2 and the proposed transfer will qualify as a transfer described in sec_507 of the code and foundation will not be treated as a newly created organization for purposes of part il subchapter_f chapter of the code the proposed transfer of foundation 1’s assets will not be described in sec_507 of the code sec_507 says that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if it notifies the secretary of its intent to accomplish such a termination or with respect to such organization there have been either willful repeated acts or failure to acts or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and the secretary notifies such organization that it is liable for the tax imposed by sec_507 and either such organization pays the tax or any portion not abated under sec_507 or the entire amount of such tax is abated under sec_507 sec_507 says that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization a transfer described in sec_507 is referred to as a sec_507 transfer the exception in sec_507 for what is provided in subsection b excludes sec_507 transfers from imposition of the termination_tax accordingly a transfer of assets described in sec_507 from one private_foundation to another does not trigger the termination_tax on the transferor private_foundation if the transferee private_foundation involved in the transfer is not treated as a newly created organization this is explained in more detail in the applicable regulations sec_1_507-3 of the treasury regulations states that in the case of a transfer of assets described in sec_507 including a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of sec_1_507-3 the transferee organization will not be treated as a newly created organization similarly sec_1_507-1 provides that if a private_foundation transfers ail or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 plr-t-103493-15 sec_1_507-3 of the regulations describes the terms other adjustment organization or reorganization as including any significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1 c as any disposition or series of dispositions by a private_foundation to one or more private_foundations where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the transferor foundation at the beginning of the taxable_year foundation will be transferring percent of its assets to foundation foundation will not receive any consideration for the amounts transferred and none of the amounts will be out of current income accordingly foundation 1’s proposed transfer will constitute a significant disposition of assets that will qualify as a sec_507 transfer sec_1_507-4 provides in part that a private_foundation that makes transfers described in sec_507 is not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable foundation has represented that it has not and will not notify the secretary of any intent to terminate its status as a private_foundation within the meaning of sec_507 and that it has not either committed willful repeated acts or failures to act or committed a willful and flagrant act or failure to act which gives rise to tax under chapter within the meaning of sec_507 therefore because the proposed transfer will be described in sec_507 and because foundation will not give the notice described in sec_507 or be described in sec_507 foundation 1's proposed transfer of assets to foundation will not be described in sec_507 and foundation this purpose will not be treated as a newly created organization for the conclusion that foundation will not be treated as a newly created organization is reached herein only for purposes of responding to foundation 1’s request for the ruling that the proposed transfer will be described in sec_507 sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent for this purpose sec_6110 provides that a written_determination generally means a ruling determination_letter technical_advice_memorandum or chief_counsel_advice the request for rulings to which this letter is directed was submitted by foundation not by foundation accordingly foundation may not use or cite this letter as precedent see also section dollar_figure of revproc_2015_1 2015_1_irb_1 requested ruling the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 of the code provided foundation exercises the plr-t-103493-15 expenditure_responsibility required by sec_53_4945-5 of the treasury regulations with respect to the transfer sec_4945 imposes a tax on each taxable_expenditure of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation such as in this case foundation as a grant to a private non-operating foundation such as in this case foundation unless the grantor private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-4 provides that for purposes of sec_4945 the term grants includes such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations’ exempt purposes foundation has represented that foundation received recognition as an organization described in sec_501 and as a private non-operating foundation prior to foundation making any transfers of assets to it and that foundation will be responsible for maintaining its tax-exemption thereafter sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations described in sec_501 including private_foundations pursuant to sec_507 without the transfers being taxable_expenditures under sec_4945 however sec_53_4945-6 does not override the requirement under sec_4945 that grants to private non-operating foundations be subject_to the expenditure_responsibility requirements of sec_4945 such an override is available under sec_1_507-3 when the transfer of assets is a sec_507 transfer of all of the transferor's assets but it is not available when the transfer does not constitute a transfer of all of the transferor's assets as is the case here consequently foundation will have to exercise expenditure_responsibility with respect fo all grants to foundation including the proposed transfer of assets described in sec_507 to avoid liability for tax under sec_4945 requested ruling the proposed transfer will not constitute acts of self-dealing prohibited by sec_4941 of the code as to foundation 1’s directors sec_4941 a of the code imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case plr-t-103493-15 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 defines the term disqualified_person sec_53_4946-1 provides that the term disqualified_person does not include organizations that are exempt under sec_501 thus foundation by definition will not be a disqualified_person with respect to foundation in revrul_2002_28 supra p is recognized as exempt from federal tax in situation under sec_501 and is classified as a private_foundation under sec_509 pursuant to a plan of dissolution after satisfying all of its outstanding liabilities p distributes all of its remaining assets in equal shares to x y and z revrul_2002_28 states in part that the transfers in question are to sec_501 organizations which are not treated as disqualified persons for purposes of sec_4941 revrul_2002_28 concludes that the transfers do not constitute self-dealing transactions and are not subject_to tax under sec_4941 foundation 1’s proposed transfer of assets to foundation will not constitute an act of self-dealing assuming that foundation was recognized by the irs as an organization described in sec_501 and exempt from tax under sec_501 a this letter is directed to foundation not to foundation b c d e or any other disqualified_person with respect to foundation as previously stated sec_6110 provides in part that unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent accordingly neither foundation b c d e nor any other disqualified persons with respect to foundation may use or cite this letter as precedent see section dollar_figure of revproc_2015_1 supra pincite requested ruling the legal accounting and other expenditures incurred by foundation to effectuate the proposed transfer will not be treated as taxable_expenditures under sec_4945 of the code and to the extent that they are reasonable they will be treated as qualifying distributions under sec_4942 of the code sec_4942 of the code generally imposes a tax on the undistributed_income_of_a_private_foundation other than an operating_foundation under sec_4942 for any taxable_year that has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year sec_4942 defines undistributed_income for any taxable_year as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made out of such distributable_amount for such taxable_year sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount including reasonable and necessary plr-t-103493-15 administrative expenses paid to accomplish one or more purposes described in sec_170 or b sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 and may be considered to be a qualifying_distribution assuming that foundation1’s legal accounting and other expenses_incurred in connection with the proposed transfer will be reasonable and consistent with ordinary business care and prudence and paid to accomplish one or more purposes described in sec_170 such expenses will be considered qualifying distributions under sec_4942 sec_4945 imposes a tax on each expenditure’ of a private_foundation sec_4945 provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 provides that legal administrative and other expenses_incurred by a private_foundation are not taxable_expenditures if the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is reasonable depends upon the facts and circumstances of the particular case thus foundation 1’s payment of reasonable legal accounting and other expenses relating to the proposed transfer assuming that foundation can demonstrate ordinary business care and prudence will not constitute taxable_expenditures under sec_4945 requested ruling the assets that will be transferred by foundation to foundation in the proposed transfer could be treated as a qualifying_distribution for foundation 1's distribution_requirements under sec_4942 of the code sec_1_507-3 provides that except as provided in sec_1_507-3 relating to sec_507 transfers in which all of the transferor's assets are transferred to one or more effectively controlled transferee private_foundations a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a transfer described in sec_507 to another private_foundation such a transfer itself will be counted plr-t-103493-15 toward satisfaction of those requirement to the extent the amount transferred meets the requirements of sec_4942 including the recordkeeping requirements of sec_4942 sec_4942 states in part that a qualifying_distribution includes any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation or ii any private_foundation that is not an operating_foundation under sec_4942 except as provided in sec_4942 foundation will not be an operating_foundation sec_4942 provides that the term qualifying_distribution includes a contribution to i another charitable_organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the transferor or ii a private non-operating foundation if two requirements are satisfied the first such requirement is that the transferee organization satisfy certain pass-through requirements see sec_4942 the second requirement is that the transferor obtains adequate_records or other_sufficient_evidence from the transferee organization s showing that the required pass-through distributions were made see sec_4942 accordingly if foundation makes qualifying distributions in the manner required by the pass-through rules of sec_4942 and if foundation obtains sufficient records to satisfy the recordkeeping requirements of sec_4942 then foundation may count as qualifying distributions those portions of the amounts distributed to foundation that satisfy the requirements of sec_4942 and b conclusion based on the foregoing and assuming the accuracy of the facts and representations set forth herein we rule as follows the proposed transfer of percent of foundation 1’s assets to foundation will be in furtherance of foundation 1’s sec_501 purpose as described above the proposed transfer of assets will qualify as a transfer of assets described in sec_507 of the code given this decision for purposes of applying sec_507 and chapter to foundation only foundation will not be treated as a newly created organization as a result of the proposed transfer of assets plr-t-103493-15 the proposed transfer of foundation 1’s assets will not be described in sec_507 the proposed transfer of assets to foundation will not constitute a taxable_expenditure under sec_4945 of the code provided foundation exercises expenditure_responsibility with respect to the transfers in accordance with section a945 h foundation will not be deemed to have engaged in any acts of self-dealing under sec_4941 by effectuating the proposed transfer of assets including the formation of foundation and the payment by foundation of reasonable expenses necessary to effect such transactions the reasonable legal accounting and other expenditures incurred by foundation to effectuate the proposed transfer will not constitute taxable_expenditures under sec_4945 and all such reasonable expenses will be qualifying distributions under sec_4942 foundation may count the assets distributed in the proposed transfer toward the satisfaction of its minimum distribution requirement under sec_4942 to the extent that foundation makes qualifying distributions described in sec_4942 and foundation obtains sufficient records to satisfy the requirements of sec_4942 this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described neither does this letter constitute a determination that foundation is exempt from tax under sec_501 or is a private_foundation under sec_509 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to the notice if you disagree with our proposed deletions you should follow the instructions in the notice the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer and upon the understanding that there will be no material changes in the facts this office has not verified any of the materials submitted in support of the request for rulings and such material is subject_to verification on examination plr-t-103493-15 no ruling is granted as to whether foundation qualifies as an organization described in sec_501 and sec_509 and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the ruling this letter is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its returns electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and phone number are shown in the heading of this letter sincerely kenneth m griffin chief exempt_organization branch tax exempt government entities enclosure notice notice of intention to disclose redacted copy of this letter ce
